                 Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 1 of 28




 1   Scott E. Davis
     State Bar No. 016160
 2   SCOTT E. DAVIS, P.C.
     8360 E. Raintree Drive, Suite 140
 3   Scottsdale, AZ 85260
 4   Telephone: (602) 482-4300
     Facsimile: (602) 569-9720
 5   email: davis@scottdavispc.com
 6   Attorney for Plaintiff Jennifer Underwood
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF ARIZONA
 9
                                                         Case No.
10   Jennifer Underwood,
                                                         COMPLAINT
11                  Plaintiff,
12          v.
13   Life Insurance Company of North America; The
     Vanguard Group, Inc.; The Vanguard Group,
14   Inc. Long-Term Disability Plan,
15                  Defendants.
16

17         Now comes the Plaintiff, Jennifer Underwood (hereinafter referred to as “Ms.
18   Underwood”), by and through her attorney, Scott E. Davis, and complains against the
19   Defendants as follows:
20
                                                 Jurisdiction
21         1.       Jurisdiction of the court is based upon the Employee Retirement Income
22   Security Act of 1974 (ERISA); and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f). Those
23   provisions give the district courts jurisdiction to hear civil actions brought to recover
24   employee benefits. In addition, this action may be brought before this Court pursuant to 28
25
26
                                                  -1-
                 Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 2 of 28




 1   U.S.C. § 1331, which gives the Court jurisdiction over actions that arise under the laws of the
 2   United States.

 3                                                Parties

 4          2.        At all times relevant to this action, Ms. Underwood was a resident of Maricopa

 5   County, Arizona.

 6          3.        Upon information and belief, The Vanguard Group, Inc., a Pennsylvania

 7   corporation (hereinafter referred to as the “Company”), sponsored, administered and

 8   purchased a group long-term disability (“LTD”) insurance Policy (hereinafter referred to as

 9   the “LTD Policy”) which was issued to the Company in the State of Pennsylvania, and is fully

10   insured by Life Insurance Company of North America (hereinafter referred to as “LINA”).

11          4.        The specific LINA group LTD Policy is known as Group Policy No. LK-

12   980241 (the Policy is attached hereto as Exhibit “A”).

13          5.        The Company’s purpose in purchasing the LTD Policy was to provide

14   disability insurance and income protection for its employees.

15          6.        Upon information and belief, the LTD Policy may have been included in and

16   part of an employee benefit plan, specifically named The Vanguard Group, Inc. Long-Term

17   Disability Plan (hereinafter referred to as the “LTD Plan”), which may have been created

18   to provide the Company’s employees with welfare benefits.

19          7.        At all times relevant hereto, the LTD Plan constituted an ERISA “employee

20   welfare benefit plan” as defined by 29 U.S.C. § 1002(1).

21          8.        Upon information and belief, LINA functioned as the claim administrator of

22   the LTD Policy; however, pursuant to the relevant ERISA regulations, the Company, and/or

23   the LTD Plan may not have made a proper delegation or properly vested fiduciary authority

24   or power in LINA to conduct claim administration.

25
26
                                                    -2-
                 Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 3 of 28




 1          9.      LINA operated under a structural financial conflict of interest because it fully
 2   insured the LTD Policy and made every decision regarding whether Ms. Underwood was

 3   disabled and entitled to benefits.

 4          10.     In administering Ms. Underwood’s claim, LINA operated under dual and

 5   conflicting roles as the decision maker regarding whether Ms. Underwood was disabled, and

 6   also the payor of benefits if it found she was disabled.

 7          11.     LINA’s structural financial conflict of interest existed and manifested because

 8   if it found Ms. Underwood was disabled, it was then financially liable to pay her LTD

 9   benefits.

10          12.     The Company, LINA, and the LTD Plan conduct business within Maricopa

11   County and all events giving rise to this Complaint occurred within Arizona.

12                                               Venue

13          13.     Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C.

14   § 1391.

15                                 General Allegations of Common Claims

16          14.     Incident to her employment, Ms. Underwood was a covered employee

17   pursuant to the LTD Plan and the relevant LTD Policy, and a “participant” as defined by

18   29 U.S.C. § 1002(7).

19          15.     Ms. Underwood seeks disability income benefits in the form of “Any

20   Occupation” LTD benefits from the LTD Plan and relevant LTD Policy pursuant to §

21   502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B), as well as any other non-disability

22   employee benefits she may be entitled to from the LTD Plan, from any other Company Plan,

23   and/or from the Company itself as a result of being found disabled in this action.

24          16.     The standard of review for this Court to apply is de novo as the LTD Policy

25   does not contain discretionary language.

26
                                                   -3-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 4 of 28




 1          17.     After working for the Company as a loyal employee in the occupation of a
 2   Retirement Plan Service Representative, on or about January 16, 2017, Ms. Underwood

 3   became disabled from working in that occupation, and also disabled from working in any

 4   occupation.

 5          18.     Ms. Underwood has remained continuously disabled as that term is defined in

 6   the relevant LTD Policy since the day she became disabled, and has not returned to work in

 7   any occupation as a result of her serious disabling medical conditions.

 8          19.     Following the onset of her disability, Ms. Underwood filed a claim for short-

 9   term disability (“STD”) benefits under the Company’s self-insured The Vanguard Group, Inc.

10   Short-Term Disability Plan, which was administered, reviewed and approved by an

11   independent entity named Sedgwick Claims Management Services (hereinafter referred to as

12   “Sedgwick”).

13          20.     After reviewing the evidence supporting Ms. Underwood’s STD claim,

14   Sedgwick concluded that she met the definition of disability set forth in the STD Plan for the

15   maximum duration of the time those benefits could be paid, which was for one-hundred and

16   twenty (120) days.

17          21.     Ms. Underwood’s STD benefits have been fully paid by the Company and

18   those benefits have been exhausted.

19          22.     Following the exhaustion of her STD claim/benefits, Ms. Underwood remained

20   disabled from working in any work/occupation and filed a claim for LTD benefits under the

21   relevant LTD Policy.

22          23.     As referenced, LINA made every decision in Ms. Underwood’s LTD claim

23   regarding whether she was disabled pursuant to the terms of the relevant LTD Policy.

24          24.     Upon information and belief, the relevant LINA LTD Policy’s definition of

25   disability governing Ms. Underwood’s LTD claim is as follows:

26
                                                  -4-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 5 of 28




            “The Employee is considered Disabled if, solely because of Injury or Sickness,
 1          he or she is:
 2
                  1. Unable to perform the material duties of his or her Regular Occupation;
 3                   and
                  2. Unable to earn 80% or more of his or her Indexed Earnings from
 4                   working in his or her Regular Occupation.
 5
            After Disability Benefits have been payable for 24 months, the Employee is
 6          considered Disabled if, solely due to Injury or Sickness, he or she is:

 7                1. Unable to perform the material duties of any occupation for which he or
                     she is, or may reasonably become, qualified based on education, training
 8                   or experience; and
                  2. Unable to earn 80% or more of his or her Indexed Earnings.”
 9
            25.      In support of her claim for LTD benefits, Ms. Underwood submitted to LINA
10
     medical and other evidence which supported her allegation that she met any definition of
11
     disability set forth in the LTD Policy.
12
            26.      In a letter dated September 28, 2017, LINA informed Ms. Underwood it was
13
     denying her claim for LTD benefits based on its finding that she did not meet the “Regular
14
     Occupation” definition of disability set forth in the LTD Policy.
15
            27.      Ms. Underwood alleges that LINA’s denial of her claim for LTD benefits after
16
     nothing had improved or changed in her disabling medical conditions since she exhausted her
17
     STD benefits was motivated by its financial conflict of interest and desire to save money by
18
     not paying her LTD benefits.
19
            28.      As part of its review which led to the denial of Ms. Underwood’s LTD
20
     claim/benefits, LINA obtained a medical records only “paper review” (meaning the
21
     consultant never spoke to, saw or physically examined Ms. Underwood) from its own
22
     employee, Associate Medical Director, Anthony Watson, M.D.
23
            29.      Due to his employment relationship with LINA, Ms. Underwood alleges that
24
     Dr. Watson is biased and operated under his own conflicts of interest given his status as
25
     LINA’s employee which motivated him to favor LINA in his opinions.
26
                                                    -5-
                Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 6 of 28




 1            30.   Due to his conflicts of interest, Dr. Watson had an incentive to protect his
 2   employment with LINA by providing medical records only “paper reviews” where he

 3   selectively reviewed, ignored, and de-emphasized the evidence which proved that Ms.

 4   Underwood was disabled and entitled to benefits.

 5            31.   Ms. Underwood alleges Dr. Watson’s conflict of interest referenced herein led

 6   him to render opinions which favored LINA so it could use them to support its determination

 7   that Ms. Underwood was not disabled.

 8            32.   Dr. Watson’s employment status, bias, and conflicts of interest in his

 9   relationship to LINA are the reasons he ultimately rendered opinions which favored LINA

10   and were adverse to Ms. Underwood and her claim.

11            33.   LINA’s structural financial conflict of interest and desire to save money led it

12   to accept and base its unlawful and erroneous decision to deny Ms. Underwood’s claim on

13   Dr. Watson’s biased, one-sided report and opinions.

14            34.   Pursuant to 29 U.S.C. §1133, Ms. Underwood timely appealed LINA’s

15   September 28, 2017 denial of her LTD claim/benefits and submitted additional medical

16   documentation supporting her appeal and her allegation she is disabled and entitled to benefits

17   as she meets any definition of disability in the LTD Policy.

18            35.   In support of her LTD claim, Ms. Underwood submitted to LINA a July 11,

19   2018 narrative letter authored by her board-certified treating physician who opined Ms.

20   Underwood is totally disabled in stating, “It is of my opinion and I do believe Mrs.

21   Underwood has been unable to work in her prior occupation or any occupation since January

22   2017.”

23            36.   Ms. Underwood also submitted a Functional Capacity Evaluation report dated

24   March 16, 2018, wherein after an extensive approximately three (3) hour interview, clinical

25   physical examination and simulated objective workplace testing which produced valid test

26   results, the qualified physical therapist concluded, “…[Ms. Underwood] is UNABLE to
                                                   -6-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 7 of 28




 1   perform the physical demands or material duties of ANY work including SEDENTARY work
 2   on a regular and consistent basis.” (original emphasis).

 3          37.    Further supporting her LTD claim, Ms. Underwood submitted a Vocational

 4   Assessment (evaluation) dated May 23, 2018 from a certified vocational expert, who after

 5   personally interviewing Ms. Underwood to understand the material duties of her occupation

 6   and reviewing relevant evidence in Ms. Underwood’s claim regarding her functional

 7   limitations, along with the definition of disability set forth in the LTD Policy, concluded, “…it

 8   is my professional opinion to a reasonable degree of vocational probability that Ms. Jennifer

 9   Underwood is totally disabled from working in her occupation and any occupation...”

10          38.    Ms. Underwood also submitted her May 19, 2018 sworn affidavit wherein she

11   confirmed she remained unable to work in any occupation and that her disabling medical

12   conditions had not improved since she last worked on January 16, 2017.

13          39.    Ms. Underwood also submitted a May 19, 2018 sworn affidavit from her

14   husband, who confirmed she is unable to engage in any work/occupation and her disabling

15   medical conditions have not improved in any meaningful way since the date she originally

16   became disabled as set forth herein.

17          40.    Ms. Underwood also submitted a March 22, 2018 sworn affidavit from her

18   long-time friend, who also opined she is unable to engage in any work/occupation and her

19   disabling medical conditions have not improved in any meaningful way since the date she

20   originally became disabled.

21          41.    Ms. Underwood also submitted updated medical records from her treating

22   medical professionals which confirmed that she remained disabled as the term is defined in

23   LINA’s LTD Policy, as well as the fact and that her disabling medical conditions have not

24   improved since she became disabled and last worked.

25
26
                                                   -7-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 8 of 28




 1          42.    Ms. Underwood also submitted a list of her current medications, along with the
 2   adverse side effects/limitations they create for her and the reasons they preclude her from

 3   being able to work in any occupation.

 4          43.    LINA has a long history, pattern and practice of engaging in conflicted, self-

 5   dealing, self-interested and parsimonious claims handling by rendering decisions that favor

 6   LINA, as documented in the Regulatory Settlement Agreement (“RSA”) it voluntarily entered

 7   into with essentially every State in the country, including the Arizona Department of

 8   Insurance on June 11, 2013 (the RSA is attached as Exhibit “B” to this Complaint).

 9          44.    On May 22, 2018, Ms. Underwood reminded LINA of the RSA and its legal

10   duties pursuant to the agreement as it relates to administering her claim consistent with the

11   terms of the RSA by submitting a copy to LINA during its review of her LTD claim.

12          45.    The RSA resulted from a multistate examination of LINA’s disability claims

13   practices which led to many regulatory concerns and a corrective action plan LINA agreed

14   to.

15          46.    The corrective action plan included oversight and regulatory monitoring of

16   LINA by governmental agencies in its disability claims management and administration,

17          47.    Ms. Underwood’s LTD claim is covered by the RSA and must be

18   administered in accordance with the agreement’s requirements.

19          48.    Whether LINA complied with the terms of the RSA in its review of Ms.

20   Underwood’s LTD claim by reviewing and administering it in a manner consistent with

21   the RSA’s requirements is relevant evidence in her claim.

22          49.    As part of the terms of the RSA, LINA agreed to pay $925,000 in fines to the

23   participating state regulatory agencies.

24          50.    As part of terms of the RSA, LINA agreed to collectively pay 5 different states’

25   regulatory agencies hundreds of thousands of dollars for ongoing claims monitoring.

26
                                                  -8-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 9 of 28




 1          51.    Ms. Underwood alleges that LINA’s review of her disability claim not only
 2   failed to comply with ERISA regulations, but also the terms of the RSA. LINA’s review

 3   violated the terms of the RSA and its actions also precluded a “full and fair review”

 4   pursuant to ERISA.

 5          52.    Although the standard of review should be de novo for reasons set forth

 6   herein, regardless of the standard of review, Ms. Underwood is entitled to discovery

 7   regarding LINA’s compliance with the terms of the RSA during its review and decision

 8   making in Ms. Underwood’s claim.

 9          53.    All of the reliable evidence Ms. Underwood submitted to LINA conclusively

10   proves she is unable to work in any occupation and that she has consistently met and continues

11   to meet the “Any Occupation” definition of disability set forth in the LTD Policy.

12          54.    As part of its review of Ms. Underwood’s LTD claim, LINA obtained a medical

13   records only “paper review” from a doctor named Gregory Smith, M.D.

14          55.    Gregory Smith, M.D. was retained by LINA through a hired third-party vendor

15   named Dane Street.

16          56.    Dane Street is a biased company who operated under a conflict of interest in

17   Ms. Underwood’s claim due to its long, extensive business relationship with the disability

18   insurance industry and history of providing biased medical records reviews from so called

19   “independent” doctors like Dr. Smith.

20          57.    Upon information and belief, Dr. Smith’s bias in evident due to the fact she

21   repeatedly renders opinions and reports which favor disability insurance companies such

22   as LINA and disfavor insureds such as Ms. Underwood.

23          58.    On similar facts as the instant case, the Court in Hertz v. Hartford Life &

24   Accident Ins. Co., 991 F. Supp 2d 1121, 1136 (D. Nev 2014), reversed the denial of an

25   ERISA disability claim made by a conflicted insurance company (like LINA) after it

26   reviewed discovery answers related to alleged conflicts of interest and bias involving the
                                                  -9-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 10 of 28




 1   business relationship between the disability insurance company and its retained third-party
 2   vendor retained to find an alleged “independent” doctor to review only Hertz’s medical

 3   records (See Exhibit “C” for Hertz decision).

 4          59.    Discovery responses in Hertz revealed that 95% of the time in ERISA
 5   disability claims, the third-party vendor and its retained, “independent” medical records

 6   reviewing doctor opined that a claimant was not disabled and was able to work.

 7          60.    Hertz specifically referenced the third-party vendor and its retained doctor’s
 8   conflicts of interests and bias in its Order:

 9          “Accordingly, MLS [i.e. third-party vendor] found that approximately 95% of all
10          claimants could perform some type of work.

11          During that same time frame, Dr. Rim reviewed fourteen (14) claims for
            Hartford…Significantly, of those fourteen (14) claims reviewed, Dr. Rim did not
12          find that a single claimant was completely unable to perform any type of work.
13
            Accordingly, Dr. Rim found that 100% of all claimants could perform some type of
14          work.

15          The Court finds these statistics strongly suggest that both MLS and Dr. Rim
            harbored a significant bias towards finding a claimant capable of performing
16          some type of work.
17
            See also Montour, 588 F.3d at 634 (noting relevance of statistics regarding
18          Hartford’s rate of claims denials or how frequently it contracts with the file
            reviewers it employed in that case to the issue of bias).” (emphasis added).
19
            61.    Similar to Dr. Rim’s involvement in Hertz, Ms. Underwood alleges Dr. Smith
20
     is not an “independent” medical reviewer as LINA and Dane Street allege. Rather, he is
21
     instead a biased, long-time medical consultant who is repeatedly retained by Dane Street, as
22
     well as other third-party vendors and disability insurance companies such as LINA.
23
            62.    Due to his long-time relationship with LINA, Dane Street and/or the disability
24
     insurance industry, Dr. Smith is biased and operated under his own conflicts of interests in
25
     the review of Ms. Underwood’s claim.
26
                                                     -10-
                 Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 11 of 28




 1          63.      Dr. Smith’s bias and conflicts of interest led to his selective, one-sided and
 2   biased review of Ms. Underwood’s evidence and is the reason he deliberately and blatantly

 3   de-emphasized and minimized her evidence of disability in order to render an opinion that

 4   Ms. Underwood was not disabled so he could favor LINA and the vendor who retained him.

 5          64.      Dr. Smith’s bias, conflicts of interest and relationships with the disability

 6   insurance industry, including the third-party vendor who retained him, are the reasons he

 7   rendered an opinion that is adverse to Ms. Underwood and her claim.

 8          65.      Due to his bias and conflicts of interest, Dr. Smith has an incentive to protect

 9   his own consulting relationships with LINA, Dane Street and/or the disability insurance

10   industry by providing medical records only “paper reviews,” where he selectively reviews,

11   ignores, and de-emphasizes evidence that proves Ms. Underwood is disabled and entitled to

12   benefits.

13          66.      Dr. Smith’s opinions in Ms. Underwood’s claim were motivated by his conflict

14   of interest which led him to favor LINA so it could use his report to conclude she did not have

15   any limitations due to her medical conditions that preclude her from working.

16          67.      In a letter dated August 3, 2018, LINA informed Ms. Underwood it was

17   denying the appeal of her claim for LTD benefits after using Dr. Smith’s opinions to support

18   its erroneous and unreasonable conclusion that, “…the available medical information did

19   evidence a severity of symptoms to support medically necessary activity restrictions.

20   However, the restrictions identified were determined to be consistent with the functional

21   demands of Ms. Underwood’s own occupation.”

22          68.      LINA’s denial of Ms. Underwood’s claim based on Dr. Smith’s biased

23   opinions as set forth in his medical records only “paper review” is an ERISA procedural

24   violation because in accepting his opinions, among other procedural violations, LINA failed

25   to act as her fiduciary and failed to provide a “full and fair” review.

26
                                                   -11-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 12 of 28




 1          69.    Pursuant to 29 U.S.C. §1133, Ms. Underwood timely appealed LINA’s August
 2   3, 2018 denial of her LTD claim/benefits and submitted additional medical and other evidence

 3   in support of her appeal and allegation that she is disabled and meets any definition of

 4   disability in the LTD Policy.

 5          70.    Ms. Underwood also submitted another copy of the RSA for LINA’s review.

 6          71.    In support of her appeal, Ms. Underwood submitted to LINA a September 10,

 7   2018 narrative letter authored by a board-certified surgeon who previously treated her for two

 8   (2) years and confirmed, “…due to her medical condition, [Ms. Underwood] has been unable

 9   to work since January 2017 and it remains my medical opinion that Ms. Underwood is

10   currently unable to work in any occupation on a full-time basis and I believe this will be the

11   case indefinitely.”

12          72.    Further supporting her LTD claim and appeal, Ms. Underwood submitted a

13   second Vocational Assessment (evaluation) dated March 14, 2019 from the same certified

14   vocational expert who authored the May 23, 2018 assessment (¶ 37) and concluded, “after

15   reviewing Dr. Smith’s peer review reports, along with the narrative report of [Ms.

16   Underwood’s board-certified surgeon] and the affidavit of Ms. Underwood, it continues to

17   be, and strengthens, my vocational opinion Ms. Underwood is totally disabled from working

18   in her occupation and any occupation.”

19          73.    Ms. Underwood also submitted her February 8, 2019 sworn affidavit wherein

20   she confirmed, “due to the conditions, pain, and my limitations as explained in both my

21   previous affidavit dated May 19, 2018 and this affidavit, I am unable to work in any

22   occupation at the present time and have been unable since January 16, 2017.”

23          74.    Ms. Underwood also submitted updated medical records from her treating

24   medical professionals which confirmed she remained disabled as that term is defined in

25   LINA’s LTD Policy and that her disabling medical conditions had not improved since she

26   became disabled and last worked.
                                                 -12-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 13 of 28




 1          75.    Ms. Underwood also submitted a list of her current medications and the adverse
 2   side effects/limitations they create and why they continued to preclude her from working in

 3   any occupation.

 4          76.    All of the reliable evidence Ms. Underwood submitted to LINA again proved

 5   she is unable to work in any occupation and that she met and continues to meet the “Any

 6   Occupation” definition of disability set forth in the LTD Policy.

 7          77.    As part of its review of Ms. Underwood’s LTD claim, LINA obtained two (2)

 8   medical records only “paper reviews” from two (2) doctors named Donald D. Getz, M.D. and

 9   Patrick R. McKenna, D.O.

10          78.    Donald D. Getz, M.D. and Patrick R. McKenna, D.O. were retained by LINA

11   through its third-party vendor named Managing Care. Managing Costs. (hereinafter referred

12   to as “MCMC”).

13          79.    In his April 19, 2019 report, Dr. McKenna confirmed it was his medical opinion

14   that, “based on the provided records, [Ms. Underwood] is physically functionally limited for

15   the time period 01/16/2017 to present.”

16          80.    In his April 29, 2019 report, Dr. Getz confirmed it was his opinion that, “based

17   on the provided records, the claimant does require medically necessary work activity

18   restrictions from 01/16/2017 to the present.”

19          81.    LINA did not disclose Drs. McKenna and Getz’s reports to Ms. Underwood

20   until September 9, 2019, a date which followed LINA’s approval and subsequent termination

21   of her claim/benefits, as addressed below.

22          82.    In a letter dated April 23, 2019, LINA provided Ms. Underwood with one (1)

23   question posed by Dr. Getz to her board-certified surgeon who authored the September 10,

24   2018 narrative letter (¶ 71) which supported her claim.

25
26
                                                  -13-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 14 of 28




 1          83.    In a four (4) page letter dated May 15, 2019, Ms. Underwood’s counsel
 2   responded to LINA’s April 23, 2019 letter responding to Dr. Getz’s question and detailing

 3   the numerous reasons she is unable to work in any occupation.

 4          84.    In her May 15, 2019 letter, Ms. Underwood informed LINA that her board-

 5   certified surgeon who authored the narrative letter supporting her claim had “discharged Ms.

 6   Underwood from his care in March 2018 as there was nothing more he could offer in terms

 7   of orthopedic treatment.”

 8          85.    In her May 15, 2019 letter, Ms. Underwood also requested for LINA to

 9   “provide [her] with a complete copy of Dr. Getz’s report, prior to a decision being made on

10   her claim so her treating and evaluating medical professionals have an opportunity to review

11   and respond to it.”

12          86.    During a May 21, 2019 telephone call between undersigned counsel’s

13   paralegal, Mrs. Christensen, and LINA representative, Ms. Fallon K., Ms. Fallon K. informed

14   Ms. Christensen that LINA would not provide Ms. Underwood with a complete copy of Dr.

15   Getz’s report as requested.

16          87.    In a letter dated June 18, 2019, Ms. Underwood reminded LINA it was required

17   pursuant to ERISA and Ninth Circuit law to engage her in a “meaningful dialogue” as part of

18   a “full and fair” review. See Salomaa v. Honda Long Term Disability Plan, 637 F.3d 958,

19   972 (9th Cir. 2011) and Montour v. Hartford Life & Accident Inc. Co., 588 F.3d 623 (9th

20   Cir. 2009).

21          88.    At the time it received Ms. Underwood’s June 18, 2019 letter, LINA was well

22   aware of its duty to engage her in a “meaningful dialogue” regarding her claim because it was

23   the insurance company’s whose denial of a disability claim was rejected because the Ninth

24   Circuit found it failed to engage in this dialogue in Salomaa.

25          89.    In a letter dated June 27, 2019, LINA informed Ms. Underwood it was

26   approving her claim for LTD benefits.
                                                  -14-
                Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 15 of 28




 1          90.     LINA approved Ms. Underwood’s LTD claim and paid disability benefits from
 2   May 16, 2017 through July 14, 2019, when it terminated them without any credible medical

 3   or other evidence to support its allegation that her disabling medical conditions had improved

 4   in a way that allowed her to return to work.

 5          91.     Only one month after LINA found Ms. Underwood was disabled and approved

 6   her claim, in a letter dated July 25, 2019 it informed her that her LTD benefits were terminated

 7   beyond July 14, 2019 because it no longer found she met the “Any Occupation” definition of

 8   disability its LTD Policy.

 9        92.       LINA’s July 25, 2019 termination of benefits letter violated ERISA’s notice

10   requirement (See 29 C.F.R. § 2560.503(1)(g)(1)(iii)) and Montour, 588 F.3d 623, 636,

11   because it failed to inform Ms. Underwood what was necessary to perfect her appeal:

12          We have also construed this regulation to require a plan administrator denying benefits
            in the first instance to notify the claimant not just of the opportunity for internal agency
13          review of that decision but also of what additional information would be necessary “to
            perfect the claim[.]”
14
            93.     LINA informed Ms. Underwood in its July 25, 2019 letter that as part of its
15
     review to determine whether she continued to meet the “Any Occupation” definition of
16
     disability in the LTD Policy, it “reviewed the peer reviews conducted by Dr. McKenna and
17
     Dr. Getz on April 29, 2019…[and] based on the supported restrictions, it was determined that
18
     you could perform Sedentary Work in other capacities.”
19
            94.     Pursuant to 29 U.S.C. §1133, Ms. Underwood timely appealed LINA’s July
20
     25, 2019 termination of her LTD claim/benefits.
21
            95.     In support of her LTD claim and appeal, Ms. Underwood informed LINA she
22
     disagreed with the denial and submitted additional reliable, credible, compelling medical and
23
     other evidence which supported her allegations she is disabled and that she meets the “Any
24
     Occupation” definition of disability in the LTD Policy.
25
26
                                                    -15-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 16 of 28




 1          96.    Ms. Underwood submitted a March 25, 2020 narrative letter authored by her
 2   board-certified treating physician of over twenty (20) years, who confirmed, “…I do believe

 3   that [Ms. Underwood] has been unable to work in her prior occupation or any occupation

 4   since January 2017 and this will be indefinite in Ms. Underwood’s case…”

 5          97.    Further supporting her LTD claim, Ms. Underwood submitted a third

 6   Vocational Assessment (evaluation) dated April 3, 2020 from the same certified vocational

 7   expert who authored the May 23, 2018 and March 14, 2019 assessments (¶¶ 37, 72). After

 8   personally interviewing Ms. Underwood again and reviewing relevant evidence he opined,

 9   “…it remains my professional opinion, to a reasonable degree of vocational probability, that

10   Ms. Jennifer Underwood is totally disabled from a physical and cognitive perspective due to

11   severe and chronic medical conditions.”

12          98.    Ms. Underwood also submitted her third sworn affidavit dated January 13,

13   2020 wherein she confirmed that, “Due to my severe and disabling medical conditions, pain,

14   and my limitations as explained in this affidavit, I am unable to work in any occupation at the

15   present time and have been unable since January 16, 2017.”

16          99.    Ms. Underwood also submitted to LINA a second sworn affidavit dated

17   January 16, 2020 from her husband who again confirmed that she remained unable to work

18   in any occupation and her disabling medical conditions had not improved since she originally

19   became disabled.

20          100.   Ms. Underwood also submitted updated medical records from her treating

21   medical professionals which confirmed she remained disabled as that term is defined in

22   LINA’s LTD Policy and her disabling medical conditions had not improved.

23          101.   Ms. Underwood also submitted a list of her current medications, along with the

24   adverse side effects/limitations they create and why they preclude her from working in any

25   work/occupation.

26
                                                  -16-
             Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 17 of 28




 1          102.   On January 16, 2020, Ms. Underwood again reminded LINA of its legal
 2   obligations under the RSA by submitting a third copy to LINA.

 3          103.   As part of its review of Ms. Underwood’s claim, LINA obtained two (2)

 4   medical records reviews from two (2) of its own reviewing medical professionals, employees

 5   David P. Yuppa, M.D. and Lisa Anderson, M.D., and a Transferable Skills Analysis from one

 6   of its vocational employees, Ms. Nicole Surmacy.

 7          104.   Due to their employment relationships with LINA, Drs. Yuppa, Anderson and

 8   Ms. Surmacy are biased and motivated by their own conflicts of interest.

 9          105.   Due to their conflicts of interest, Drs. Yuppa and Anderson have incentives to

10   protect their own consulting relationships and employment with LINA by providing medical

11   records only “paper reviews” where they selectively review, ignore, and de-emphasize

12   evidence, as occurred in Ms. Underwood’s claim in order to provide opinions and reports

13   favoring LINA so it had a reason to continue to deny her claim.

14          106.   Due to her conflicts of interest, Ms. Surmacy has an incentive to protect her

15   own employment with LINA by providing Transferrable Skills Analyses which favor LINA

16   by ignoring the evidence which supported Ms. Underwood’s claim and should have led to

17   LINA finding she is disabled and unable to work in any occupation.

18          107.   Drs. Yuppa, Anderson and Ms. Surmacy’s bias, conflicts of interest and

19   employment with LINA are the reasons they rendered opinions which favored LINA and

20   were adverse to Ms. Underwood and her claim.

21          108.   LINA’s structural financial conflict of interest and desire to save money led it

22   to accept and base its unlawful and erroneous decision to deny Ms. Underwood’s claim on

23   Drs. Yuppa, Anderson and Ms. Surmacy’s biased, one-sided reports and opinions that Ms.

24   Underwood was not precluded from working in any occupation, which favored and only

25   considered LINA’s interests.

26
                                                 -17-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 18 of 28




 1          109.    In a letter dated June 30, 2020, LINA provided Ms. Underwood with Drs.
 2   Yuppa and Anderson’s reports and Ms. Surmacy’s Transferrable Skills Analysis and asked

 3   her to “respond” if she desired.

 4          110.    In her April 29, 2020 “Specialist Review,” Dr. Anderson opined that “while

 5   the…file supports restrictions and limitations…it does not support complete inability to

 6   function or total disability.”

 7          111.    The restrictions and limitations Dr. Anderson set forth in her report confirm

 8   Ms. Underwood was not able to work in any occupation, but her bias and conflicts of interest

 9   are evident in the fact that in spite of those restrictions and limitations, she opined Ms.

10   Underwood was not precluded from working in any occupation.

11          112.    Dr. Anderson opining Ms. Underwood was not precluded from working in any

12   occupation in spite of the restrictions and limitations she set forth in her report means she

13   either did not understand they did not allow Ms. Underwood to do any work, or worse, she

14   understood this but intentionally misrepresented that Ms. Underwood was able to work even

15   though her restrictions and limitations did not allow it.

16          113.    In a four (4) page letter dated July 10, 2020, Ms. Underwood informed LINA

17   that “after reviewing the reports…and Transferable Skills Analysis (TSA)…no response from

18   Ms. Underwood should be necessary and the claim should be approved. It is clear Cigna’s

19   own doctor, Dr. Anderson, set forth work limitations that do not allow Ms. Underwood to

20   perform any work, including Sedentary work as defined by the Dictionary of Occupational

21   Titles (DOT).” (original emphasis).

22          114.    In her July 10, 2020 letter, Ms. Underwood reminded LINA of its “...ERISA
23   fiduciary duty to administer the claim ‘solely’ in Ms. Underwood’s best interest. This duty

24   required [LINA] to immediately accept and adopt Dr. Anderson’s opinions and approve the

25   claim…Dr. Anderson has rendered her opinions and set forth limitations that do not allow
26   any work.” (original emphasis).
                                                   -18-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 19 of 28




 1          115.   In a letter dated July 17, 2020, LINA informed Ms. Underwood it was denying
 2   the appeal of her claim after erroneously and unreasonably concluding, “…a total functional

 3   impairment was not clinically supported.”

 4          116.   In its final denial dated July 17, 2020, LINA notified Ms. Underwood she had

 5   exhausted all of is administrative reviews in her LTD claim and she could file a civil action

 6   lawsuit in federal court pursuant to ERISA.

 7          117.   In a four (4) page letter dated November 5, 2020, in asking LINA to act as her
 8   ERISA fiduciary by overturning the denial of her claim, Ms. Underwood responded to the

 9   many inaccuracies in LINA’s July 17, 2020 final denial and again reminded LINA that “[its]

10   own retained doctor, Dr. Lisa Anderson, set forth work limitations in her April 29, 2020

11   medical records only review report that do not allow Ms. Underwood to perform any work,

12   including Sedentary work as defined in the Dictionary of Occupational Titles (DOT).”

13   (original emphasis).

14          118.   In her November 5, 2020 letter, Ms. Underwood requested for LINA to reopen

15   her disability claim to provide her with the “full and fair” review she was entitled to under

16   ERISA. Ms. Underwood requested for LINA to fulfill its duties to her by accepting additional

17   credible and reliable evidence that she submitted (addressed below) and to make this evidence

18   part of the Administrative Record (i.e. claim file).

19          119.     Ms. Underwood informed LINA in her November 5, 2020 letter it “violated

20   its ERISA fiduciary duties to [her] and Ninth Circuit law in Salomaa by denying her claim

21   without engaging her in the required good faith meaningful dialogue.”

22          120.   In her letter dated November 5, 2020, Ms. Underwood informed LINA that
23   Metro. Life Ins. Co., v. Glenn, 554 U.S. 105, 115 (2008) holds it to a high standard in the

24   administration of her claim:

25        ERISA imposes higher-than-marketplace quality on standards on insureds. It sets
          forth a special standard of care upon a plan administrator, namely, that the
26        administrator “discharge [its] duties” in respect to discretionary claims processing
                                                   -19-
               Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 20 of 28



          “solely in the interests of the participants and beneficiaries” of the plan, §
 1        1104(a)(1)…
 2          121.   The evidence submitted by Ms. Underwood with her November 5, 2020 letter

 3   would have all been in LINA’s Administrative Record (i.e. claim file) at the time of its

 4   submission if LINA had complied with ERISA’s regulations and afforded her a “full and fair”
 5   review.

 6          122.   The evidence submitted by Ms. Underwood with her November 5, 2020 letter

 7   would have all been in LINA’s Administrative Record (i.e. claim file) at the time of its

 8   submission, but for LINA’s failure to act as her ERISA fiduciary and failure to investigate

 9   and administer the claim “solely in her best interests” as required by 29 U.S.C. § 1104(a).

10          123.   With her November 5, 2020 letter, Ms. Underwood submitted to LINA a fourth

11   Vocational Assessment (evaluation) dated September 3, 2020, from the same vocational

12   expert who authored the prior reports (See ¶¶ 37, 72, 97), and after reviewing Ms. Surmacy’s

13   June 22, 2020 Transferrable Skills Analysis (“TSA”) he opined, “Cigna’s TSA report is

14   seriously flawed and vocationally irrelevant as it relates to Ms. Underwood’s personal

15   situation and ability to work.”

16          124.   Ms. Underwood’s vocational expert further confirmed that, “…based on Dr.

17   Anderson’s sitting restriction alone and the definition of “Sedentary work” per the [Dictionary

18   of Occupational Titles], Ms. Surmacy should have determined Ms. Underwood does not meet

19   the physical requirements for performing Sedentary work in any occupation.”

20          125.   In his September 3, 2020 assessment, Ms. Underwood’s vocational expert

21   reiterated his opinion that the evidence in the claim file/Administrative Record proves she is

22   unable to work in any occupation and she met and continues to meet the “Any Occupation”

23   definition of disability set forth in the LTD Policy.

24          126.   Ms. Underwood also submitted a four (4) page affidavit dated October 23,

25   2020, where she corrected many erroneous statements made by Ms. Surmacy in her analysis

26   and Dr. Anderson’s report which were the basis of LINA’s July 17, 2020 final denial.
                                                   -20-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 21 of 28




 1          127.   Ms. Underwood also submitted a fourth copy of the RSA to LINA with her
 2   November 5, 2020 letter.

 3          128.   In a letter dated December 24, 2020, LINA informed Ms. Underwood that,

 4   “…we received and reviewed the vocational opinion dated September 3, 2020, it does not

 5   change our decision. In addition, we previously advised that you have exhausted all

 6   administrative levels of appeal and no further appeals will be considered.”

 7          129.   LINA’s December 24, 2020 letter acknowledges that the evidence submitted

 8   by Ms. Underwood on November 5, 2020 was reviewed in consideration of her claim and is

 9   therefore part of the Administrative Record (i.e., claim file).

10          130.   LINA’s structural conflict of interest led it to unlawfully accept and rely on Dr.

11   Yuppa and Ms. Surmacy’s biased opinions that Ms. Underwood was not precluded from

12   working in any occupation.

13          131.   LINA’s structural conflict of interest led it to unlawfully accept and rely on Dr.

14   Anderson’s biased opinion that Ms. Underwood was not precluded from working in any

15   occupation, which was contrary to the restrictions and limitations she set forth in her report.

16          132.   The biased, selective, cherry-picked and unfavorable opinions that Ms.

17   Underwood was not precluded from working in any occupation by Drs. Yuppa and

18   Anderson were motivated by and directly resulted from their conflicts of interest as

19   referenced herein and their desire to protect their consulting relationships and employment
20   with LINA.

21          133.   During its reviews, LINA violated ERISA in failing to engage Ms. Underwood

22   in a meaningful dialogue which led to it not obtaining a complete or accurate picture of her

23   disabling diagnoses/medical conditions or the symptoms and limitations which result and do

24   not allow her to work in any occupation.

25          134.   If LINA had complied with ERISA and Ninth Circuit law during its review by

26   engaging Ms. Underwood in a meaningful dialogue regarding the deficiencies in her claim
                                                   -21-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 22 of 28




 1   that were the basis of its denials, she and her treating/evaluating medical and other
 2   professionals would have had an opportunity to respond to LINA and perfect the record so

 3   her claim would have been approved rather than denied.

 4          135.    As set forth by LINA in its July 17, 2020 final denial, the reasons and

 5   deficiencies it alleged existed in Ms. Underwood’s evidence/claim are not inconsequential,

 6   they are the reasons LINA denied her claim.

 7          136.    All the reliable evidence Ms. Underwood submitted to LINA proves she is

 8   unable to engage in any work/occupation, and that she met and continues to meet the “Any

 9   Occupation” definition of disability set forth in the LTD Policy.

10          137.    During its review, LINA either negligently or intentionally committed

11   numerous ERISA procedural violations identified herein which directly led to the unlawful

12   denial of Ms. Underwood’s LTD claim.

13          138.    LINA’s ERISA procedural violations include, but are not limited to,

14   completely failing to credit, reference, consider, and/or selectively reviewing and de-

15   emphasizing all of Ms. Underwood’s reliable evidence which proves she met and continues

16   to meet the “Any Occupation” definition of disability in the LTD Policy.

17          139.    In evaluating and denying Ms. Underwood’s LTD claim, LINA failed to fulfill

18   its fiduciary duty to her because it did not administer it, “solely in [her] best interests and other

19   participants.” 1 See 29 C.F.R. § 1104(a).
20

21

22   1
       It sets forth a special standard of care upon a plan administrator, namely, that the
     administrator "discharge [its] duties" in respect to discretionary claims processing "solely
23   in the interests of the participants and beneficiaries" of the plan, § 1104(a)(1); it
     simultaneously underscores the particular importance of accurate claims processing by
24   insisting that administrators "provide a 'full and fair review' of claim denials," Firestone,
     489 U.S., at 113, 109 S. Ct. 948, 103 L. Ed. 2d 80 (quoting § 1133(2)); and it supplements
25   marketplace and regulatory controls with judicial review of individual claim denials, see §
     1132(a)(1)(B). Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2350 (U.S. 2008).
26
                                                     -22-
             Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 23 of 28




 1          140.   LINA failed to adequately investigate Ms. Underwood’s claim and failed to
 2   engage her in a meaningful dialogue during the appeal of her claim with regard to what

 3   evidence was necessary so Ms. Underwood could perfect her claim/appeal. LINA’s failure

 4   to engage her in a dialogue precluded her from the opportunity to prove and perfect her claim.

 5          141.   Ms. Underwood alleges LINA’s review was neither full nor fair and violated

 6   ERISA, specifically, 29 U.S.C. § 2560.503-1, and failed to comply with the terms of its

 7   own LTD Policy and the RSA for numerous reasons including but not limited to: failing to

 8   meet ERISA’s notice requirements by informing Ms. Underwood in its denial letters what

 9   was necessary for her perfect her claim/appeal; by failing to credit Ms. Underwood’s

10   credible, reliable evidence; by abdicating and outsourcing its ERISA fiduciary duty when it

11   retained biased third-party vendors/companies (Dane Street) who in turn retained biased

12   medical consultants (Dr. Smith) to review only Ms. Underwood’s medical records and render

13   opinions in her claim; by failing to have Ms. Underwood’s claim reviewed by a truly

14   independent third-party vendor and independent medical consultant; by de-emphasizing,

15   cherry picking and selectively reviewing Ms. Underwood’s evidence in an effort to terminate

16   and deny LTD benefits when all her evidence proved that she met and continues to meet the

17   “Any Occupation” definition of disability in the LTD Policy; by providing biased and one-

18   sided reviews of Ms. Underwood’s LTD claim that failed to consider all of the evidence

19   submitted by her and/or by de-emphasizing medical and other evidence which supported Ms.

20   Underwood’s claim and its approval; by disregarding and/or failing to consider Ms.

21   Underwood’s disabling subjective and self-reported complaints/symptoms and limitations;

22   by failing to consider the combined and aggregate effect that all of her disabling medical

23   conditions and resulting limitations documented in her evidence had and have on her ability

24   to work in any occupation; by failing to engage Ms. Underwood in a “meaningful dialogue”

25   so she, her treating and/or evaluating medical/vocational professionals were able to

26   adequately respond to LINA’s reviewing medical/vocational consultants/professionals’ (Drs.
                                                 -23-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 24 of 28




 1   Watson, Smith, Getz, McKenna, Yuppa, Anderson and Ms. Surmacy) reports; by precluding
 2   Ms. Underwood from being able to submit the necessary evidence to perfect her LTD claim

 3   so it could be approved; and by failing to consider the adverse impact the side effects Ms.

 4   Underwood's medications have had, and continue to have on her ability to engage in any

 5   work/occupation.

 6          142.   The procedural violations set forth above precluded LINA not only from

 7   providing a “full and fair” review, but also led it to erroneously conclude that Ms.

 8   Underwood was not disabled and entitled to LTD benefits.

 9          143.   If after review, the Court is unable to determine whether Ms. Underwood
     meets the relevant definition of disability and is entitled to LTD benefits, the case should
10
     be remanded to LINA so it can remedy its procedural violations consistent with the Court’s
11
     Order by providing the “full and fair” review required by ERISA and federal law. See 29
12
     C.F.R. § 2560.503-1.
13
            144.   Ms. Underwood alleges one reason LINA provided an unlawful review that
14
     was neither full nor fair and that violated ERISA, specifically, 29 U.S.C. § 2560.503-1, is
15
     due to its financial conflict of interest which manifested as a result of LINA’s roles as the
16
     decision maker and payor of benefits.
17
            145.   LINA’s conflict of interest provided it with a financial incentive to deny Ms.
18
     Underwood’s LTD claim, because every dollar it saved by not paying Ms. Underwood’s LTD
19
     claim has resulted in a profit for LINA.
20
           146.    In Black and Decker Disability Plan v. Nord, 538 U.S. 822, 832 (2003), the
21
     Supreme Court warned about biased, conflicted insurance company retained doctors, such
22
     as Dr. Smith, who are repeatedly retained by disability insurance companies and/or third-
23
     party vendors, such as Dane Street, to review disability claims by noting, “Nor do we
24   question the Court of Appeals’ concern that physicians retained by benefits plans may have
25
26
                                                 -24-
                Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 25 of 28




 1   an ‘incentive to make a finding of not disabled’ in order to save their employers money

 2   and to preserve their own consulting arrangements.”

 3          147.    LINA’s blatant self-serving actions are similar to its own conflicted and

 4   unlawful review laid bare by the Ninth Circuit in Salomaa, 642 F.3d 666, 680, where it was

 5   criticized as being a company with a “conflict of interests [who] also has a financial incentive

 6   to cheat.”

 7         148.     LINA unlawfully cheated Ms. Underwood out of her benefits in the same

 8   manner that it cheated Mr. Salomaa out of his benefits.
           149.     The facts and Court’s holding in Salomaa are highly relevant evidence of
 9
     LINA’s long history of self-dealing, its parsimonious and one-sided claims handling which
10
     favors only LINA.
11
           150.     LINA’s long history of conflicted, parsimonious claims handling must be
12
     considered by this Court in weighing LINA’s conflict of interest and those of any entity
13
     and/or individual involved in the review of Ms. Underwood’s claim.
14
            151.    Ms. Underwood asserts that any third-party vendor retained by LINA, and in
15
     turn, any medical professional hired by a third-party vendor to review evidence in Ms.
16   Underwood’s claim, operated under a conflict of interest due to their extensive business
17   relationship with LINA and their relationship with the disability insurance industry in
18   general.
19          152.    The standard of review for this Court to apply is de novo as the LINA LTD
20   Policy does not contain discretionary language.

21          153.    The Court will review the evidence and make a de novo determination as to

22   whether Ms. Underwood met and continues to meet the “Any Occupation” definition of

23   disability set forth in the LTD Policy.

24          154.    In denying Ms. Underwood’s claim, LINA failed to provide a “full and fair”
     review pursuant to ERISA and its denial of her LTD claim is a de novo wrong decision,
25
26
                                                  -25-
              Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 26 of 28




 1   because her evidence proves she met and continues to meet the “Any Occupation”

 2   definition of disability set forth in the LTD Policy.

 3          155.   Even if the Court concludes LINA’s Policy confers discretion, the standard of

 4   review should be de novo because LINA’s numerous ERISA procedural and other violations
     as set forth herein are so egregious they warrant de novo review.
 5
            156.   In the event the Court determines the standard of review is discretionary, LINA
 6
     abused its discretion in terminating Ms. Underwood’s benefits and claim.
 7
            157.   Regardless of the standard of review, discretionary or de novo, Ms. Underwood
 8
     is entitled to discovery regarding LINA’s aforementioned conflicts of interest, its bias and
 9
     business relationships referenced herein, as well as the conflicts of interest of any third-party
10
     vendor(s)(including but not limited to Dane Street) hired by LINA and any
11
     medical/vocational consultant/professional (including but not limited to Drs. Watson, Smith,
12
     Yuppa, Anderson and Ms. Surmacy) LINA employed or retained to be involved in its review
13
     of Ms. Underwood’s LTD claim.
14
            158.   Regardless of the standard of review, the Court should permit discovery so it
15
     can properly weigh and consider the nature, extent and effect that any conflict of interest
16
     and/or any ERISA procedural violation had on LINA’s decision to terminate and deny Ms.
17
     Underwood’s claim/benefits.
18
           159.    Regardless of the standard of review, Ms. Underwood is entitled to discovery
19
     regarding LINA’s compliance with the terms of its LTD Policy, the LTD Plan and its RSA,
20
     as well as the numerous ERISA procedural violations it committed during its review of Ms.
21
     Underwood’s claim.
22
           160.    As a direct result of LINA’s decision to terminate and deny Ms. Underwood’s
23   disability claim, she has been substantially injured and suffered damages in the form of lost
24   LTD benefits, in addition to other potential non-disability employee benefits she may be
25
26
                                                   -26-
                Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 27 of 28




 1   entitled to receive through or from the Plan, from any other Company Plan and/or the

 2   Company as a result of being found disabled in this matter.

 3         161.     Upon information and belief, Ms. Underwood alleges other potential non-

 4   disability employee benefits may include but not be limited to, health insurance benefits and
     coverage, and other insurance related coverage or benefits, retirement benefits or a pension,
 5
     life insurance coverage and the waiver of the premium on a life insurance policy which may
 6
     provide coverage for her and her family/dependents.
 7
           162.     Ms. Underwood seeks any and all employee benefits, including but not limited
 8
     to disability benefits and any other benefits she may be entitled to and due from the
 9
     Defendants as a result of being found disabled in this matter.
10
            163.    Pursuant to 29 U.S.C. § 1132, Ms. Underwood is entitled to recover unpaid
11
     disability and non-disability employee benefits, prejudgment interest, reasonable attorneys’
12
     fees and costs from Defendants.
13
            164.    Ms. Underwood is entitled to prejudgment interest at the legal rate pursuant to
14
     A.R.S. § 20-462, or at such other rate as is appropriate to compensate her for the losses she
15
     has incurred as a result of Defendant’s nonpayment of benefits.
16
            WHEREFORE, Ms. Underwood prays for judgment as follows:
17
            A.      For an Order finding the evidence in her LTD claim is sufficient to prove she
18
     met and continues to meet the “Any Occupation” definition of disability set forth in the
19
     relevant LTD Plan and/or LTD Policy, and she is entitled to LTD benefits, and any other non-
20
     disability employee benefits as a result of that Order, from the date she was first entitled to
21
     these benefits but denied them, through the date of judgment with prejudgment interest
22
     thereon;
23
            B.      For an Order directing Defendant to continue paying Ms. Underwood the
24
     aforementioned LTD benefits until such time as she meets the conditions for the termination
25
     of benefits;
26
                                                  -27-
             Case 2:21-cv-00650-JAT Document 1 Filed 04/16/21 Page 28 of 28




 1          C.     In the event the Court is unable to render a decision as to whether Ms.
 2   Underwood is entitled to LTD benefits from Defendant for any reason, she seeks an Order

 3   remanding her LTD claim and this case to LINA so it can review the claim again and render

 4   a determination consistent with the Order issued by the Court;

 5          D.     For attorneys’ fees and costs incurred as a result of prosecuting this suit

 6   pursuant to 29 U.S.C. §1132(g); and

 7          E.     For such other and further relief as the Court deems just and proper.

 8                        DATED this 16th day of April, 2021.

 9                                             SCOTT E. DAVIS. P.C.

10

11                                             By: /s/ Scott E. Davis
                                                      Scott E. Davis
12                                                    Attorney for Plaintiff
13

14

15

16

17

18

19
20

21

22
23

24

25
26
                                                 -28-
